DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/15/2022:
Claims 1, 6-12 are currently examined.  
Claims 2-5 are cancelled.
The objection to the specification is withdrawn in light of the amendment.
The 112(b) rejection to claim 11 is withdrawn in light of the amendment.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Sun et al. (CN-105771632-A) (“Sun” hereinafter, with reference to the machine translation) in view of Tong et al. (CN-107812441-A) (“Tong” hereinafter, with reference to the machine translation), Tao et al. (CN-106731629-A) (“Tao” hereinafter, with reference to the machine translation), and Tong (CN-102824844-A)(“’844” hereinafter, with reference to the machine translation).
Regarding claim 1, Sun teaches a method of simultaneous removal of SO2 and NOx in flue gas using smelting industrial waste slag (see Sun at [0002] teaching the disclosure belongs to the field of industrial waste gas treatment, and relates to a method for simultaneous desulfurization, denitrification and mercury removal using copper smelting slag), wherein the method is capable of preparing a cementing material,
comprising the following steps:
using smelting industrial waste slag (see Sun at [0009] teaching copper smelting waste slag, wherein the copper smelting waste slag is taken to meet the smelting industrial waste slag), 
mixing the activated slag and water to obtain the slurry for desulfurization and denitration (see Sun at [0009] teaching copper slag is used as an absorbent to catalytically oxidize SO2, NOx… under normal temperature and pressure… the copper slag is prepared by… and mixing it with water);
contacting the slurry with flue gas to be treated such that the flue gas is subjected to the desulfurization and denitration treatment to obtain a slurry containing sulfate and nitrate (see Sun at [0028] teaching the gas is passed through the gas absorption bottled containing copper slag slurry… the average removal rate of SO2 >98%... the average removal rate of NO >70%, thus the copper slag slurry is capable of obtaining a slurry containing sulfate and nitrate because both SO2 and NO gases were removed from the gas and absorbed by the copper slag).
Sun does not explicitly teach the following:
i) the waste slag is mixed with a phase regular, and then performing thermal activation pretreatment on the mixture, 
ii) mixing the activated slag and oxidant, 
iii) performing solid-liquid separation on the slurry containing sulfate and nitrate to obtain a solid phase and a liquid phase; and 
iv) drying the solid paste to obtain the cementing material;
v) wherein the phase regulator is CaO, Na2CO3 or B2O3, 
vi) wherein the mass ratio of the smelting industrial waste slag to the phase regulator is 10:(1- 3);
vii) wherein the thermal activation pretreatment comprises: sequentially performing first grinding, roasting and second grinding on the mixture, wherein the roasting temperature is 800- 1200oC, and the roasting time is 60-180 minutes, and wherein the products obtained by the first grinding and the second grinding each independently has a particle size of 200-300 mesh.

Regarding i), ii) and iv), Sun further teaches that the disclosure is an environmentally friendly industrial waste gas treatment process… the disclosure can not only achieve the combined removal of multiple pollutants, but also achieve treating waste with waste and achieving cleaner production (see Sun at [0015]).
Like Sun, Tong teaches simultaneous desulfurization and denitrification (or denitration) of flue gas (see Tong at [0002]) using slag (see Tong at [0002] teaching red mud, and see Tong at [0007] teaching red mud is the polluting waste slag).  Like Sun, Tong also teaches treating waste with waste (see Tong at [0009] teaching that the purpose of the disclosure is to provide a dry flue gas desulfurization and denitrification method based on red mud, which simultaneously solves the problems of red mud treatment and flue gas pollution, uses waste… turns waste into treasure).  Like Sun, Tong further teaches a thermal activation pretreatment step (see Tong at [0034] teaching a preparation step of red mud powder, a nano-level metal oxide preparation step, and/or a flue gas desulfurization and denitration agent powder preparation step… heating and drying the red mud… crushing into powder… mixing the red mud powder and the nano-level metal oxide uniformly to obtain the flue gas desulfurization and denitration agent powder).
Furthermore, Tong teaches that the flue gas desulfurization and denitrification agent powder includes… nano-scale metal oxide, wherein CaO is featured in the list (see Tong at [0012]).  CaO is taken to meet the claimed phase regulator.
Tong also teaches that the addition of nano-scale metal oxides increases the specific surface area, increases the contact area of the metal oxides with oxygen and flue gas, improves the adsorption function of SO2 and NOx in the flue gas, thereby improving desulfurization and denitrification’s efficiency (see Tong at [0035]).
Moreover, Tong teaches a strong oxidant aqueous solution… the strong oxidant is selected from… wherein sodium chlorite is featured in the list (see Tong at [0012]).  Sodium chlorite is taken to meet the claimed oxidant.
Tong also teaches that with the combined action of the… flue gas desulfurization and denitrification agent and the strong oxidant aqueous solution, the comprehensive desulfurization efficiency can reach more than 95%, and the denitration efficiency can reach more than 85% (see Tong at [0022]).
As such, one of ordinary skill in the art would appreciate that Tong teaches that metal oxide, such as CaO (or phase regulator) increases the specific surface area and contact area of the metal oxides with oxygen and flue gas, and improves the adsorption function of SO2 and NOx in the flue gas, thereby improving desulfurization and denitrification’s efficiency.  In addition, when waste slag, CaO, and strong oxidant are combined, the comprehensive desulfurization efficiency can reach more than 95%, and the denitration efficiency can reach more than 85%.  Thus, one of ordinary skill in the art would seek the advantages of Tong’s teaching by adding CaO (or phase regulator) and sodium chlorite (or oxidant) into the waste slag of Sun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add CaO (or phase regulator) and sodium chlorite (or oxidant) as taught by Tong into the waste slag of Sun so as to increase the specific surface area and contact area of the metal oxides with oxygen and flue gas, and improve the adsorption function of SO2 and NOx in the flue gas.  In addition, the comprehensive desulfurization efficiency can reach more than 95%, and the denitration efficiency can reach more than 85% when waste slag, CaO, and sodium chlorite are combined.

Regarding iii) and iv), like Sun, Tao teaches the use of copper smelting slag for desulfurization (see Tao at [0002] teaching that the disclosure relates to a method for desulfurizing and removing arsenic and mercury by using tailing slag slurry of a copper smelter, and belongs to the technical field of flue gas purification).  Like Sun, Tao also teaches treating waste with waste (see Tao at [0045] teaching that the disclosure uses copper tailings slag to desulfurize and remove arsenic and mercury to achieve the purpose of treating waste with waste and has high removal efficiency).
	Moreover, Tao teaches that after the reaction is completed, the solution is allowed to stand for stratification, and the substrate recovered and sent to the cement plant raw material for cement production (see Tao at [0008]); after the reaction is completed, the obtained mixture is filtered, and the filter residue is concentrated and sent to the cement plant as a raw material for cement production (see Tao at [0010]); and, at the end of the reaction, the slag after filtration mainly contains silicon oxide, silicate, magnetic iron oxide and other impurities, and the filter slag is concentrated and sent to cement plants as raw materials for cement production (see Tao at [0036]).  The filtration is taken to meet the claimed performing solid-liquid separation on the slurry containing sulfate and nitrate to obtain a solid phase and a liquid phase (iii) above), and slag is concentrated and sent to cement plants is taken to meet the claimed drying the solid phase to obtain the cementing material (iv) above).
	Tao further teaches that the disclosure solves the problem of waste slag and waste gas treatment, and the purpose of resource utilization of waste slag, which is a new concept of pollution control (see Tao at [0047]).
As such, one of ordinary skill in the art would appreciate that Tao teaches the filtration and filter residue concentration after the desulfurization of the flue gas with copper smelting slag so as to solve the problem of waste slag and waste gas treatment, and resource utilization of waste slag, and seek those advantages by using the filtration and filter residue concentration after the desulfurization and denitration of the flue gas with copper smelting slag in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the filtration method and concentrating the filter residue as taught by Tao after the desulfurization and denitration of the flue gas with copper smelting slag in Sun, so as to solve the problem of waste slag and waste gas treatment, and resource utilization of waste slag.

Regarding v), Sun further teaches wherein the smelting industrial slag comprises copper smelting slag (see Sun at [0002] teaching method for simultaneous desulfurization, denitration and mercury removal using copper smelting slag), and 
Tong further teaches that the phase regulator is CaO, Na2CO3 or B2O3 (see Tong at [0012] teaching that the flue gas desulfurization and denitrification agent powder includes… nano-scale metal oxide, wherein CaO is featured in the list).

Regarding vi), Sun further teaches that the solid content (copper slag) of the copper slag slurry is the mass percentage 10%~60% (see Sun at [0009]).
Tong further teaches that the CaO (or phase regulator) is 0.3~0.8 parts by weight (see Tong at [0012]), but Tong does not explicitly teach a mass ratio of 1-3 for CaO (or phase regulator).
Like Sun and Tong, ‘844 simultaneous desulfurization and denitrification (see ‘844 at [0002] teaching simultaneous desulfurization and denitration application of flue gas containing SO2, NOX and other components produced after industrial coal combustion).  Like Tong, ‘844 also teaches that desulfurization and denitration agent is a nano-level material that includes CaO in the list (see ‘844 at [0019]).
‘844 teaches CaO 0.1 to 1 part by weight (see ‘844 at [0022]).

Regarding vi), Sun teaches that copper slag is prepared by drying, crushing, and sieving copper smelting waste slag (see Sun at [0009]).
Sun further teaches that the invention is sieved to 100-400 mesh (see Sun at [0010]), thus meeting the claimed wherein the products obtained by grinding has a particle size of 200-300 mesh because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
 ‘844 further teaches step (2) making the prepared mixture (see ‘844 at [0032]), wherein step (2) includes the following steps: 1) crush the prepared mixture… 3) roasting the slurry material (see ‘844 at [0034] and [0036]), and roasting at a temperature at 600-800o C for 1.5-2 hrs (or 90-120 mins) (see ‘844 at [0037]).
‘884 also teaches that it (referring to pulverization of step 1) can be ball milled once or twice or more, as long as it is sufficient to reach the required particle size range (see ‘844 at [0094]).

However, Sun in view of Tong does not explicitly teach that a) the waste slag is mixed with a phase regular first, and then performing thermal activation pretreatment on the mixture, b) wherein the mass ratio of the smelting industrial waste slag to the phase regulator is 10:(1- 3), and c) wherein the specific sequence of the thermal activation pretreatment comprises: sequentially performing first grinding, roasting and second grinding on the mixture, wherein the roasting temperature is 800-1200oC, and the roasting time is 60-180 minutes.
  And there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Sun in view of Tong, Tao and ‘844 as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735